DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on 16 April 2021 has been accepted and entered. The replacement abstract is accepted and entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 42 and 43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are drawn to a computer program per se.  
A computer program per se is abstract instructions.  Therefore, a computer program is not a physical thing (product) nor a process as they are not “acts” being performed.  As such, these claims are not directed to one of the statutory categories of invention (See MPEP 2106.01), but are directed to nonstatutory functional descriptive material.  
It is noted that computer programs embodied on a computer readable medium or other structure, which would permit the functionality of the program to be realized, would be directed to a product and be within a statutory category of invention, so long as the computer readable medium is not disclosed as non-statutory subject matter per se (signals or carrier waves). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation “non-transitory” to the claim. Cf. Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation “non-human” to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. 101)


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 37 depends upon canceled claim 1 and thus the scope of this claim cannot be determined. Claims 38 and 39 are rejected for reasons of dependency. Claim 37 will be read to depend upon claim 24 for the purposes of this examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 24, 30, 33, 35, 37-40, and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Umehara (WO 2014/010421, published 16 January 2014, machine translation enclosed).
With respect to claim 24, Umehara teaches an image reconstruction method (par. [0008]) for an x-ray measuring device, comprising: generating differential data indicating a difference between detection data generated by detecting x-rays that passed through a measurement object by irradiating x-rays that are assumed to have been passed through an estimated structure having been generated by estimating a shape of the measurement object (differential image between X-ray image and simulation image, par. [0057]); and generating an image using the differential data and the estimated structure (par. [0058]).
With respect to claim 30, Umehara teaches an image reconstruction method for an x-ray measuring device according to claim 20, wherein: an estimation of the estimated structure is performed using shape information relating to the measurement object; and the shape information is design information of the measurement object (par. [0039-0043]).
With respect to claim 33, Umehara teaches an image reconstruction method for an x-ray measuring device according to claim 24 above, wherein when the difference indicated by the extracted differential data is larger than a first threshold value, correcting the estimated data based on a difference indicated by the differential data to generate corrected estimated data (par. [0044-0049]).
With respect to claim 35, Umehara teaches an image reconstruction method for an x-ray measuring device, comprising: generating differential data indicating a difference between detection data generated by detecting x-ray that passed through a measurement object by irradiating x-rays to the measurement object and estimated data by estimating x-rays that are assumed to have been passed through an estimated structure having been generated by estimating a shape of the measurement object; and determining, when the difference indicated by the differential data does not exceed a predetermined value, that the measurement object is a conforming product (par. [0008; 0019; 0052-0060]).
With respect to claim 37, Umehara teaches a structure manufacturing method, comprising: generating design information relating to the shape of the structure; forming the structure based on the design information; measuring a shape of the structure that has been formed by performing the image reconstruction method for an x-ray measuring device according to claim 24 to acquire shape information; and comparing the shape information with the design information (par. [0095-0105]).
With respect to claim 38, Umehara teaches the structure manufacturing method according to claim 37, wherein reprocessing of the structure is performed based on the comparing result between the shape information and the design information (par. [0039-0056]).
With respect to claim 39, Umehara teaches the structure manufacturing method according to claim 38, wherein the reprocessing of the structure is achieved by forming the structure again based on the design information (par. [0039-0056]).
With respect to claim 40, Umehara teaches an image reconstruction program for an x-ray measuring device, which program causes a computer to execute processes, comprising: a differential data generation process for generating differential data indicating a difference between detecting data generated by detecting x-ray that passed through a measurement object by irradiating x-rays to the measurement object and estimated data generated by estimating x-rays that are assumed to have been passed through an estimated structure having been generated by estimating a shape of the measurement object; and an image generation process for generating an image using the differential data and the estimated structure (par. [0008; 0052-0059]).
With respect to claim 42, Umehara teaches an x-ray measuring device compromising: a generation unit that generates differential data indicating a difference between detection data generated by detecting x-ray that passed through a measurement object by irradiating x-rays to the measurement object and estimated data generated by estimating x-rays that are assumed to have been passed through an estimated structure having been generated by estimating a shape of the measurement object, wherein the generation unit generates an image using the differential data and the estimated structure [0008; 0052-0058].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25, 26, 31, 32, 34, 36, 41, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umehara, in view of Ein-Gal (US 2007/0217565 A1).
With respect to claim 25, Umehara teaches the image reconstruction method for an x-ray measuring device according to claim 24, wherein generating multiple sets of the detection data by detecting the x-ray that passed through the measurement object by irradiating the x-rays to the measurement object in each of multiple different irradiation directions [0021-0025]; generating multiple sets of estimated data by estimating the x-rays that are assumed to have been passed through the estimated structure in each of the multiple different irradiation directions of the x-rays [0052]; and an image is generated [0013]. However, Umehara does not teach the image is generated by performing back projection. Ein-Gal teaches generating an image by performing back projection [0003]. Ein-Gal further teaches the benefit of adjusting a correction for each pixel from the source of radiation [0003]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the image reconstruction method for an x-ray measuring device, as taught by Umehara, with the generating of the image further comprising performing a back projection image, as taught by Ein-Gal, for the benefit of adjusting each pixel.
With respect to claims 26 and 31, Umehara, as disclosed in combination above, teaches the image reconstruction method/device of an x-ray measuring device according to claims 24 and 25. However, Umehara does not teach performing back projection of the differential data. Ein-Gal teaches generating an image by performing back projection (par. [0003]). Ein-Gal further teaches the benefit of adjusting a correction for each pixel from the source of radiation (par. [0003]). It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the image reconstruction method of an x-ray measuring device, as taught by Umehara, with performing back projection to generate an image of the measurement object, as taught by Ein-Gal, for the benefit of adjusting each pixel.
With respect to claim 32, Umehara teaches the image reconstruction method for an x-ray measuring device according to claim 24. Umehara further teaches correcting the estimated data based on a difference indicated by the differential data to generate corrected estimated data (par. [0044-0049]). Ein-Gal teaches generating an image by performing back projection (par. [0003]). Ein-Gal further teaches the benefit of adjusting a correction for each pixel from the source of radiation (par. [0003]). It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the image reconstruction method of an x-ray measuring device, as taught by Umehara, with performing back projection to generate an image of the measurement object, as taught by Ein-Gal, for the benefit of adjusting each pixel. Umehara does not teach extracting new differential data indicating a difference between the detection data and he corrected estimated data using the detection data and the corrected data. However, it would have been obvious to a person of ordinary skill in the art at the time of the invention to extract additional differential data since it was known in the art that extracting additional data provides the benefit of improved accuracy.
With respect to claim 34, Umehara teaches the image reconstruction method for an x-ray measuring device according to claim 33. Umehara further teaches correcting the estimated data based on a difference indicated by the differential data to generate corrected estimated data (par. [0044-0049]). Ein-Gal teaches generating an image by performing back projection (par. [0003]). Ein-Gal further teaches the benefit of adjusting a correction for each pixel from the source of radiation (par. [0003]). It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the image reconstruction method of an x-ray measuring device, as taught by Umehara, with performing back projection to generate an image of the measurement object, as taught by Ein-Gal, for the benefit of adjusting each pixel. Umehara does not teach extracting new differential data indicating a difference between the detection data and he corrected estimated data using the detection data and the corrected data. However, it would have been obvious to a person of ordinary skill in the art at the time of the invention to extract additional differential data since it was known in the art that extracting additional data provides the benefit of improved accuracy.
With respect to claim 36, Umehara teaches the image reconstruction method/device of an x-ray measuring device according to claim 35 above. However, Umehara does not teach performing back projection of the differential data. Ein-Gal teaches generating an image by performing back projection [0003]. Ein-Gal further teaches the benefit of adjusting a correction for each pixel from the source of radiation [0003]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the image reconstruction method of an x-ray measuring device, as taught by Umehara, with performing back projection to generate an image of the measurement object, as taught by Ein-Gal, for the benefit of adjusting each pixel.
With respect to claims 41 and 43, Umehara teaches the image reconstruction method/device of an x-ray measuring device according to claims 40 and 42. However, Umehara does not teach performing back projection of the differential data. Ein-Gal teaches generating an image by performing back projection (par. [0003]). Ein-Gal further teaches the benefit of adjusting a correction for each pixel from the source of radiation (par. [0003]). It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the image reconstruction method of an x-ray measuring device, as taught by Umehara, with performing back projection to generate an image of the measurement object, as taught by Ein-Gal, for the benefit of adjusting each pixel.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umehara in view of Sekino et al. (US 2013/0026391, filed 18 July 2012, cited by Applicant).
With respect to claim 27, Umehara teaches the image reconstruction method for an x-ray measuring device according to claim 24. However, Umehara does not teach estimating the intensity based on material information of the measurement object and spectrum information of the x-rays that enter the measurement object. Sekino teaches an estimation unit that indicates an estimated intensity based on material information of the measurement object and the spectrum of the measurement object (par. [0015]), for the benefit of obtaining estimated information with a high accuracy (par. [0010]). It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the image reconstruction method for an x-ray measuring device, as taught by Umehara, with estimating the intensity based on material information of the measurement object and spectrum information, as taught by Sekino, for the benefit of obtaining highly accurate information about the measurement object.

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umehara in view of Hartley (US 5,436,829, published 25 July 1995, cited by Applicant).
With respect to claim 28, Umehara teaches the image reconstruction method for an x-ray measuring device according to claim 24. However, Umehara does not teach estimating an intensity of the x-ray based on spectrum information, information relating to photoelectric absorption of the x-ray, and information relating to Compton effect of the x-ray. Hartley teaches that it is known to determine an intensity of an x-ray based on spectrum information, information relating to photoelectric absorption of the x-ray, and information related to Compton effect (col. 1, lines 28-61). Hartley further teaches the benefit of accounting for the majority of the energy absorbed by the measurement object (col. 1, lines 53-61). It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the image reconstruction method for an x-ray measuring device, as taught by Umehara, with estimating an intensity of the x-ray based on spectrum information, information relating to photoelectric absorption of the x-ray, and information relating to Compton effect of the x-ray, as taught by Hartley, for the benefit of accounting for the majority of the energy absorbed by the measurement object.
Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 29, the cited prior art does not appear to disclose or reasonably suggest: assuming that an attenuation coefficient of the X-ray includes a first component that depends on the photon energy of the X-ray and a second component that does not depend on the photon energy of the X-ray, and calculating a value of the second component using the detection data and the estimated data to extract the differential data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	9 September 2022